Citation Nr: 1130339	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.  He died in February 1992.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in May 2008 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been reviewed and associated with the claims file.

As will be discussed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for the cause of the Veteran's death has indeed been received.  Thus, the Board is granting this aspect of the appellant's appeal.  The de novo issue of entitlement to service connection for cause of the Veteran's death is, however, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 final Board decision denied entitlement to service connection for cause of the Veteran's death.
2.  The additional evidence received since the August 2002 decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The August 2002 Board decision, which denied the claim for service connection for cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the August 2002 Board decision sufficient to reopen this previously denied issue.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the appellant's request to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Historically, the appellant's claim was denied in a final, August 2002 Board decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2010).  Thereafter, in November 2007, the appellant filed to reopen the claim of entitlement to service connection for cause of the Veteran's death and, in May 2008, the RO reopened and denied the claim.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has determined that new and material evidence sufficient to reopen previously denied claim for service connection has been received, the Board is required to address this particular issue in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for cause of the Veteran's death, the Board will proceed, in the following decision, to adjudicate this issue on appeal in the first instance. 

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Here, in August 2002, the Board denied the claim of service connection for cause of the Veteran's death, in essence, for lack of probative medical evidence relating the cause of the Veteran's death to service.  Specifically, at that time, no positive medical nexus opinion had been associated with the record.  [The certificate of death indicated that the Veteran died in February 1992 at the age of 45 years as a result of metastatic carcinoma of the esophagus.  Private terminal hospital records listed the cause of the Veteran's death as metastatic cardioesophageal carcinoma with secondary malignant ascites, renal failure, cardiopulmonary failure, and cardiac arrhythmia.  However, the claims file contained no competent evidence associating the causes of the Veteran's death to his active duty, including his conceded in-service exposure to herbicides.]  

Notably, however, evidence received since the August 2002 Board decision consists of a September 2008 private medical opinion which provides a medical opinion relating the Veteran's cause of death-esophageal cancer-directly to his conceded herbicide exposure in service.  The Board finds this recently submitted evidence of record "new" because it presents a positive medical nexus opinion regarding the appellant's claim.  This evidence has not previously been submitted and is "material" because it presents a favorable nexus to service and as such, raises a reasonable probability of substantiating the claim for service connection for the cause of the Veteran's death.  38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim for service connection for the cause of the Veteran's death is reopened, and, to this extent, the appellant's claim is granted.  

ORDER

New and material evidence having been received sufficient to reopen a claim of entitlement to service connection for cause of the Veteran's death, the appellant's appeal is granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the de novo claim for service connection for the cause of the Veteran's death.  Notably, at the May 2011 hearing, the appellant testified that her husband sought treatment from Dr. Landers in 1969 regarding throat problems, including difficulty swallowing, vomiting, and acid reflux.  In addition, the appellant's representative indicated that Dr. Taylor had taken over Dr. Landers' practice, when Dr. Landers passed away, and had put all the old medical files in storage.  The representative stated that he had called Dr. Taylor's office several times concerning the Veteran's treatment records from 1969, but was unable to obtain them.

The Board notes that the RO/AMC has not yet requested the outstanding 1969 treatment records from Dr. Landers.  In accordance with VA's duty to assist, every effort must be made to obtain and associate such records with the claims file.

Further, service treatment records reflect episodes of medical care for a sore throat in March 1965 and January 1967.  While an impression of an upper respiratory infection was given in March 1965, no impression, or diagnosis, was made in January 1967.  In addition, as previously discussed herein, service personnel records confirm the Veteran's service in the Republic of Vietnam in the mid-1960s.  Thus, his in-service exposure to herbicides is conceded.  Moreover, he was subsequently diagnosed with esophageal cancer.  

A recent private medical opinion associates the Veteran's esophageal cancer to his conceded in-service exposure to herbicides.  However, no rationale was provided.  Also, in an October 2007 letter, another private physician opined that the Veteran "may have manifested an early indolent carcinoma of the cardioesophageal area as far back as 1965 to 1968" [emphasis added].  While the Board finds this opinion to be somewhat speculative, the Board also believes that, based on the evidentiary posture as discussed herein, on remand, the Veteran's claims file should be forwarded to an appropriate medical professional for an opinion regarding the etiology of the Veteran's esophageal cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of private and/or VA throat treatment that the Veteran may have received from his separation from service in January 1969 to 1990.  The Board is particularly interested in records of such treatment that the Veteran received from Dr. Landers in 1969.  [Please note that, according to the appellant's recent testimony, Dr. Taylor took over Dr. Landers' practice.]  If the requested records are unavailable, this fact should be clearly noted in the claims file.  All such available records should be associated with the Veteran's claims folder.  

2.  Refer the Veteran's claims folder to an appropriate VA physician to determine the nature, extent, and etiology of the factor(s) which caused the Veteran's demise.  The claims folder must be made available to and be reviewed by the doctor in conjunction with this requested opinion.  

The physician should list the factor(s) which led to the Veteran's death.  For each such factor listed, the doctor should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset during the Veteran's active duty or is otherwise related to his service (including the in-service treatments for a sore throat and his conceded in-service exposure to herbicides).  Complete rationale should be given for all opinions reached.  

3.  The RO/AMC should then readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the determination remains unfavorable to the Veteran, the RO/AMC should issue a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


